FILED

APR 25 2019
IN THE UNHED sTATES DISTRICT COURT

C|erk, U.S Couns

FOR TI-IE DISTRICT OF MONTANA D,f,,r°;;';§u‘,;f "D”ig{‘s'i:'r',a
MISSOULA DIVISION
WILLIS LOUIS THOMASON,
CV 1 8-1 59-M-DLC-JCL
Petitioner,
vs. ORDER
STATE OF MONTANA, JAMES
SALMONSEN, ATTORNEY
GENERAL OF THE STATE OF
MONTANA,
Respondents.

 

 

United States Magistrate Judge Jeremiah C. Lynch entered his Findings and
Recommendations in this case on February 5, 2019, recommending the dismissal
of Petitioner Willis Louis Thomason’s Petition (Doc. 1) with prejudice as both
time-barred and procedurally defaulted. Thomason timely filed an objection and is
entitled to de novo review of those findings and recommendations to which he has
specifically objected. 28 U.S.C. § 636(b)(1)(C). Absent objection, this Court
reviews findings and recommendations for clear error. United States v. Reyna-
Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); Thomas v. Arn, 474 U.S.
140, 149 (1985). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

_1_

422, 427 (9th Cir. 2000) (citations omitted). “A party makes a proper objection by
identifying the parts of the magistrate’s disposition that the party finds
objectionable and presenting legal argument and supporting authority, such that the
district court is able to identify the issues and the reasons supporting a contrary
result.” Montana Shootz°ng Sports Ass ’n v. Holder, 2010 WL 4102940, at *2 (D.
Mont. Oct. 18, 2010) (citation omitted).

Judge Lynch determined that Thomason’s petition is both time-barred and
procedurally defaulted, Both conclusions would individually warrant dismissal of
Thomason’s petition. Nonetheless, Thomason’s objection focuses almost entirely
on Judge Lynch’s determination that Thomason’s petition is time-barred. (See
Doc. 15 at 1-4.) Rather than attack the basis for Judge Lynch’s conclusion that
Thomason’s claim is procedurally defaulted, Thomason only states that “he is not
‘seeking to show innocence’ as this Court assumes,” he is only trying to show that
his attorney failed to give his mental incompetency the attention Thomason
believes it deserved. (Id. at 4.) As noted by Judge Lynch, Thomason needs to
show either “actual innocence” or “adequate legal cause” to overcome the
procedural default of his claims. (Doc. 14 at 6 (citing Schlup v. Delo, 513 U.S.
298, 329 (1995); Murray v. Carrier, 477 U.S. 478, 488 (1986)).) Thomason’s

objection claims he is not attempting to show actual innocence but makes no

_2_

attempt at establishing adequate legal cause. (See Doc. 15 at 1-4.) Accordingly,
his objection is overruled

IT IS ORDERED that Judge Lynch’s Findings and Recommendations (Doc.
14) are ADOPTED IN FULL and the Petition (Doc. 1) is DISM]SSED WITH
PREJUDICE.

IT IS FURTI-[ER ORDERED that the Clerk of Court is directed to enter by
separate document a judgment in favor of` Respondents and against Petitioner.

IT IS FURTHER ORDERED that a certificate of` appealability is DENIED.

DATED this l‘§+h day of April, 2019.

ama

Dana L. Christensen, ChiefJudge
United States District Court

